Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 04/20/2020. Claims 1-7 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 objected to because of the following informalities: claim reads “determiningthe robot has collided…meanwhile, utilizing the neural networkingthe backpropagation…” in lines 3-7. The claim should read “determining the robot has collided…meanwhile, utilizing the neural networking backpropagation.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 includes the language “wherein s = jw;…k = 1, 2, …, n/2; n = 2, 4, 6, …, which is a filter order.” The claims do not explain what “s,” “j,” “k,” and “n” are, these variables have no special meaning in the art, and the specification does not disclose how these elements are to be interpreted. This makes the claim lack written description, as it is unclear how the variables “s,” “j,” “k,” and “n” are meant to be interpreted. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the language “an estimated current value” in line 5. As it is written, it is unclear if this sis meant to be an estimate of an output current of a robotic arm joint motor, or a current value for a given timestep that has been updated as described in lines 4-5. This makes the claim indefinite, as it is unclear how the language “an estimated current value” is meant to be interpreted. Clarification as to whether “estimated current value” should be read as “estimated motor current value” or “estimated value of the current time step” is required. Likewise, claims 2-7, which depend from claim 1, are also indefinite by virtue of their dependency. It should be noted that the language of claims 4 and 5, which recite “current information” and “the estimated current value” respectively, are also indefinite for the same reasons as claim 1.
Claim 3 includes the language “wherein s = jw;…k = 1, 2, …, n/2; n = 2, 4, 6, …, which is a filter order.” The claims do not explain what “s,” “j,” “k,” and “n” are, these variables have no special meaning in the art, and the specification does not disclose how these elements are to be interpreted. This makes the claim indefinite, as it is unclear how the variables “s,” “j,” “k,” and “n” are meant to be interpreted. 
Claim 6 includes the language “…meanwhile, utilizing the neural networkthe…” in line 6. As it is written, it is unclear if the claim is saying that some things are happening simultaneously, or if it is merely using “meanwhile” as a figure of speech that utilizing the neural network and determining if the robot has collided and the robotic arm is converted from an original control program at the same time.  It is also unclear which claim limitations are in this “meanwhile” relationship. For example, does this mean: 1) at the same time as “if the error value is larger than the collision detection threshold, determiningthe robot has collided, and the robotic arm is converted from an original control program to relative collision response control; if the error value is smaller than the collision detection threshold, the robotic arm operates according to the original control program” also do “utilizing the neural networkthe backpropagation algorithm to update the weights and the deviations of the neural network”; or 2) at the same time as “the robotic arm operates according to the original control program” also do “utilizing the neural networkthe backpropagation algorithm to update the weights and the deviations of the neural network. This makes the claim indefinite, as it is unclear how the claim is meant to be interpreted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinos Kokkalis et al. “An approach for implementing power and force limiting in sensorless industrial robots” published on 23 August 2018 on ScienceDirect, pages 138-143 (“Kokkalis”).
	Regarding Claim 1. Kokkalis teaches a sensorless collision detection method of robotic arm (A robot arm is shown in FIG. 3a) based on motor current, comprising:
	acquiring an output current of a robotic arm joint motor; 
	building a neural network, and using a backpropagation algorithm to obtain an estimated current value; and 
	judging whether a collision occurs by comparing a collision detection threshold with an error value between the output current of the robotic arm joint motor and the estimated current value of the neural network (Industrial robots are equipped with encoders that measure motor position and the current of the motors is used to control the motion and thus the positioning accuracy of the end-effector [Middle of page 139, left column]. This current is measured at every time interval, wherein the measured currents are output currents. The purpose of this is to predict collisions in a manipulator [Bottom of page 138, right column]. An artificial neural network using backpropagation methods adjusts synaptic weights and biases, dependent on the error between the desired and actual network outputs [Middle of page 140, right column]. An estimated electric current is compared with the actual current provided by the robot controller and issues stop commands in the case that the exerted forces exceed a particular threshold [Abstract paragraph of page 138, and Middle of page 141, left column]).
	Regarding Claim 2. Kokkalis teaches the sensorless collision detection method of robotic arm based on motor current according to claim 1. 
	Kokkalis also teaches: 
	further comprising filtering the output current of the robotic arm joint motor by utilizing a Butterworth filter (Significant noise is present when measuring the current, and so a 6th order Butterworth filter is employed to clear the noise out of the signal [Middle of page 141, right column]).
	Regarding Claim 6. Kokkalis teaches the sensorless collision detection method of robotic arm based on motor current according to claim 1.
	Kokkalis also teaches:
	wherein if the error value is larger than the collision detection threshold, determining the robot has collided, and the robotic arm is converted from an original control program to relative collision response control; if the error value is smaller than the collision detection threshold, the robotic arm operates according to the original control program (A user can define a threshold that, when exceeded, a protective stop is issued as a collision is detected [Middle of page 141, left column]. This reads on both a collision response control and the collision detection threshold. Kokkalis also teach that, if the safe human-robot collaboration threshold is not exceeded, the robot joints can continue to move as instructed [Top of page 141, right column]), meanwhile, utilizing the neural networkthe backpropagation algorithm to update the weights and the deviations of the neural network (Using backpropagation methods, the values of synaptic weights and biases are adjusted to every training iteration for the minimization of a cost function, dependent on the error between the desired and the actual network output [Middle of page 140, right column]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Konstantinos Kokkalis et al. “An approach for implementing power and force limiting in sensorless industrial robots” published on 23 August 2018 on ScienceDirect, pages 138-143 (“Kokkalis”) as applied to claim 2 above, and further in view of VAN SCHYNDEL et al. US 20160157014 A1 (“Van Schyndel”).
	Regarding Claim 3. Kokkalis teaches the sensorless collision detection method of robotic arm based on motor current according to claim 2.
	Kokkalis also teaches:
	The output data is the electric motor current (the neural network is shown outputting the real current in FIG. 2. [Top of page 140, left column]).
	Kokkalis does not teach:
	wherein filtering the output current comprises filtering the output current using a normalized transfer function H(s) of the Butterworth filters.
	However, Van Schyndel teaches:
	wherein filtering the output current comprises filtering the output data using a normalized transfer function of the Butterworth filters (A Butterworth filter is used to filter output data signals from a speaker [paragraph 98]. A normalized transfer function is shown for reducing the dynamic range of the resulting data coefficients, and tailors the output to get a desired result (in this case, the number of bits the signal contains) [formula 65, paragraph 595]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kokkalis with wherein filtering the output current comprises filtering the output current using a normalized transfer function H(s) of the Butterworth filters as taught by Van Schyndel so as to allow the results of the Butterworth filter so as to ensure that the output currents measured for each motor are non-negative.
	Kokkalis in combination with Van Schyndel does not teach that the normalized transfer function is:
	
    PNG
    media_image1.png
    87
    347
    media_image1.png
    Greyscale

wherein s = jw; w is signal frequency; k = 1, 2, ..., n/2; n = 2, 4, 6, ..., which is a filter order.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a normalized transfer function of a Butterworth Filter, as shown by Van Schyndal at [formula 65]. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both Van Schynder and Kokkalis are directed to filtering data, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted 
    PNG
    media_image1.png
    87
    347
    media_image1.png
    Greyscale
 to achieve the predictable result of a normalized transfer function.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Konstantinos Kokkalis et al. “An approach for implementing power and force limiting in sensorless industrial robots” published on 23 August 2018 on ScienceDirect (“Kokkalis”) as applied to claim 4 above, and further in view of Waled US 20030225479 A1 (“Waled”).
	Regarding Claim 4. Kokkalis teaches the sensorless collision detection method of robotic arm based on motor current according to claim 1.
	Kokkalis does not teach:
	wherein building the neural network comprises building the neural network comprising an input layer, a hidden layer and an output layer; the input layer inputting position, velocity and current information of a previous time of each joint motor; then based on calculation, outputting at the output layer an estimated current value of each joint motor (Kokkalis does teach a multilayer network, but does not specify what each layer does).
	However, Waled teaches:
	wherein building the neural network comprises building the neural network comprising an input layer, a hidden layer and an output layer; the input layer inputting position, velocity and current information of a previous time of each joint motor; then based on calculation, outputting at the output layer an estimated current value of each joint motor (FIG. 6 shows the three-layer network used for stopping time prediction. Input layer L1 takes in input parameters like the speed of the axis and payload mass [paragraph 92]. Other inputs to the neural network(s) includes joint velocities, joint angles, joint positions [Claim 15]. A middle layer (L2) and an output layer (L3) are also included, which outputs an estimated collision detection based on calculation, which is an estimated current value of each joint motor. The acceleration of a joint is estimated from the joint velocity at a current time and at earlier times [Claim 8], meaning that information of the previous time of each joint motor is input into L1).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the disclosure of Kokkalis with wherein building the neural network comprises building the neural network comprising an input layer, a hidden layer and an output layer; the input layer inputting position, velocity and current information of a previous time of each joint motor; then based on calculation, outputting at the output layer an estimated current value of each joint motor as taught by Waled so as to structure the neural network layers in order to predict and detect collisions. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konstantinos Kokkalis et al. “An approach for implementing power and force limiting in sensorless industrial robots” published on 23 August 2018 on ScienceDirect, pages 138-143 (“Kokkalis”) in combination with Waled US 20030225479 A1 (“Waled”) as applied to claim 4 above, and further in view of Yoon et al. US 20160042271 A1 (“Yoon”).
	Regarding Claim 5. Kokkalis in combination with Waled teaches the sensorless collision detection method of robotic arm based on motor current according to claim 4.
	Kokkalis does not teach:
	wherein outputting the estimated current value comprises outputting the estimated current value îNN,p of a pth joint by estimating the neural network using a formula.
	However, Yoon teaches:
	wherein outputting the estimated current value comprises outputting the estimated current value îNN,p of a pth joint by estimating the neural network using a formula (An artificial neural network, comprised of interconnected artificial neurons [paragraph 5]. FIG. shows each neuron in the level 102, may receive an input signal 108 that may be generated by neurons of a previous level. The signal may represent an input current of the level 102 neuron. The 102 neurons can output signals received by synapses at 104, and those signals can be scaled according to adjustable synaptic weights [paragraph 34]. A finite impulse response (FIR) filter when supplied with an estimate output from the neurons generates a signal in formula 47, and the outputs of the FIR filters are supplied to a summing node and summed with the bias term w0, which yields an estimate of the biased dot-product through formula 48 [paragraphs 152-153]. The importance of each spike (signal output) may be determined by an applied weight applied to a connection between neurons [paragraph 33]. This network is meant to be used with machine learning, motor control, and the like [paragraph 41], and so it can be applied to a robot with motor joints that output an electric current).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kokkalis with wherein outputting the estimated current value comprises outputting the estimated current value îNN,p of a pth joint by estimating the neural network using a formula as taught by Yoon so that the system can predict what current values should be output by the joint motors and compare them to actual current values for predicting and detecting a collision. 
	Kokkalis in combination with Yoon does not teach that the formula is:

    PNG
    media_image2.png
    93
    419
    media_image2.png
    Greyscale
 wherein p = 1, 2, ..., n, which is a number of robotic arm joint motors; a is a first connection weight from a jth neuron of a first layer to a ith neuron of a second layer; w3ki is a second connection weight from the ith neuron of the second layer to a kth neuron of a third layer; b2j, is a deviation of the jth neuron from the first layer to the second layer; by is a deviation of the ith neuron from the second layer to the third layer; xi is an ith input value of an input vector X; ni is a number of neurons on an input layer; nh is a number of neurons on a hidden layer.
	Kokkalis does teach a robotic arm with a number of arm joint motors, wherein each joint has an output current value [paragraphs 13 and 37, Claim 1]. However, Kokkalis in combination with Yoon is silent as to the specifics of applying a mathematical formula for outputting the estimated current value of each joint. 
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the estimated current value of each motor, as shown by Yoon. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both Kokkalis and Yoon are directed to neural networks used for motor control, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the method of Yoon to achieve predictable result of outputting the estimated current value of each joint.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Konstantinos Kokkalis et al. “An approach for implementing power and force limiting in sensorless industrial robots” published on 23 August 2018 on ScienceDirect, pages 138-143 (“Kokkalis”) in combination with Waled US 20030225479 A1 (“Waled”) and Yoon et al. US 20160042271 A1 (“Yoon”) as applied to claim 5 above, and further in view of Dani et al. US 20180032868 A1 (“Dani”).
	Regarding Claim 7. Kokkalis in combination with Yoon teaches the sensorless collision detection method of robotic arm based on motor current according to claim 5
	Kokkalis also teaches:
	The system uses a backpropagation algorithm to update the weights and the deviations of the neural network (An artificial neural network using backpropagation methods adjusts synaptic weights and biases, dependent on the error between the desired and actual network outputs [Middle of page 140, right column]).
	Kokkalis does not teach:
	wherein in the step of utilizing an algorithm to update the weights and the deviations of the neural network in real time comprises utilizing the algorithm wherein each parameter expression is an expression including an activation function of the ith neuron of the second layer.
	However, Dani teaches:
	wherein in the step of utilizing an algorithm to update the weights and the deviations of the neural network in real time comprises utilizing the algorithm wherein each parameter expression is an expression including an activation function of the ith neuron of the second layer (A vector-sigmoid activation function is shown in paragraph 31, as a formula wherein the ith element of the vector of the hidden layer of the NN [paragraph 31]. Ew of the formula is a sum of the squares of the weights of the NN; and [Symbol font/0x61] and [Symbol font/0x62] are parameters of regularization that can be used, respectively to change emphasis between reducing reconstruction errors and reducing weight sizes, menaing that the formula is used to updage the weights and deviations of the neural network [paragraph 32]. In some embodiments, these updates may be continued in real time [paragraph 59]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kokkalis with wherein in the step of utilizing an algorithm to update the weights and the deviations of the neural network in real time comprises utilizing the algorithm wherein each parameter expression is an expression including an activation function of the ith neuron of the second layer as taught by Dani so that the system can learn from errors and adapt as needed to avoid collisions. 
	Kokkalis in combination with Dani does not teach that the expression is:
	
    PNG
    media_image3.png
    223
    473
    media_image3.png
    Greyscale

wherein si2 is an activation function of the ith neuron of the second layer; w2ij is the first connection weight from the jth neuron of the first layer to the ith neuron of the second layer; w3ki is the second connection weight from the ith neuron of the second layer to the kth neuron of the third layer; bj2 is the deviation of the jth neuron from the first layer to the second layer; Δb3k(t) is a deviation of the kth neuron from the second layer to the third layer; no is a number of neurons on the output layer; ᶇ and [Symbol font/0x61] are respectively a learning rate of the neural network and a momentum coefficient.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving an expression to update the weights of the neural network, as shown by Dani. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both Dani and Kokkalis are directed to neural networks, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted 
    PNG
    media_image3.png
    223
    473
    media_image3.png
    Greyscale
 to achieve the predictable result of an expression for updating the weights and deviations of the neural network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664